Citation Nr: 0215765	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Whether there was clear and unmistakable error (CUE) in 
the August 1969 decision in that it assigned a 20 percent 
rating for residuals of a gunshot wound of the left foot.

[The issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) will be the subject of a 
later Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
October 1961 to July 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from September 
1999 and May 2001 rating decisions by the Reno, Nevada, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The September 1999 rating decision denied service 
connection for asbestosis.  When this issue was previously 
before the Board in April 2001, the claim was remanded to the 
RO for compliance with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  The May 
2001 rating decision denied a claim of CUE in prior 
decisions.  

The Board is undertaking additional development on the issue 
of service connection for COPD, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  There is no competent medical evidence establishing the 
presence of asbestosis.

2.  The rating decision of August 1969, which assigned a 20 
percent rating for residuals of a gunshot wound of the left 
foot, was supported by the evidence then of record.

3.  The rating decision of August 1969, which assigned a 20 
percent rating for residuals of a gunshot wound of the left 
foot, correctly applied the statutory and regulatory 
provisions extant at the time.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

3.  There is no CUE in the August 1969 rating action, which 
assigned a 20 percent rating for a gunshot wound of the left 
foot.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA.  
Regulations implementing the VCAA have now been published.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

With regard to the issues discussed here, there has been 
substantial compliance with the mandates of the VCAA and 
implementing regulations.  Well-groundedness is not an issue; 
the claims have been considered on the merits.  The RO has 
obtained all identified and available medical records, and 
has provided an examination.  The veteran has been notified 
of the applicable laws and regulations; discussions in the 
Board remand, in the rating decisions, in the statements of 
the case, and in the supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefits sought and what the evidence of record shows.  In 
April 2002, the RO specifically informed the veteran of the 
respective responsibilities of VA and claimant in obtaining 
evidence, and the April 2001 Board remand informed the 
veteran of what development actions were to be taken.  In May 
2001, the RO informed the veteran what his responsibilities 
were in obtaining any additional evidence. See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

Factual Background

Service personnel records reveal that there is a "high 
probability" that the veteran was exposed to asbestos during 
his military service.  Asbestos was used aboard ship as an 
insulating material, and as an Engineman, the veteran was 
likely exposed to it.

Service medical records reveal that in March 1969, the 
veteran sustained a self-inflicted gunshot wound of the left 
foot while hunting.  The wound was through and through, and 
x-rays showed a comminuted fracture of the third metatarsal.  
There were several particles of metal.  The entrance and exit 
wounds were small, and the foot had good sensation, 
circulation, and function.  The wound was debrided, 
irrigated, and closed five days after the wound, and the 
veteran was fitted with a plaster cast.  In May 1969, the 
veteran was treated for cellulitis of the left foot.  He was 
noted to be healing well, and full recovery was expected.  On 
July 1969 separation examination, a 2 inch scar of the left 
foot was noted, but there was no functional impairment.  
Service medical records reveal no complaints of or treatment 
for any lung disease or condition during service.  The July 
1969 separation examination reported that a chest x-ray 
showed fibrocalcific scarring, a July 1963 x-ray had been 
negative.

In August 1969, based upon service medical records, service 
connection for a gunshot wound to the left foot, rated 20 
percent, was granted.

On September 1970 VA examination, the veteran made no 
complaints of any respiratory problems.  No respiratory 
problems or conditions of the lungs were noted by the 
examiner.

Treatment records from December 1986 to April 1987 reveal no 
respiratory complaints or treatment.

On June 1999 VA examination, the veteran reported that he 
began smoking in service, at age 19.  He smokes two packs of 
cigarettes a day.  He had increasing shortness of breath for 
three to four years, and had developed a cough within the 
past year.  He wheezed in his sleep.  He reported asbestos 
exposure in the Navy.  On examination, there was an increased 
AP diameter of the chest, with course rhonchi and occasional 
wheezes.  A pulmonary function test was performed.  X-ray 
showed hyperaerated lung fields and a granuloma in the right 
base.  The diagnoses were tobacco addiction, status post 
exposure to steam pipe insulation, and COPD with rhonchi and 
wheezing.

On November 2000 private podiatry examination, the veteran 
reported that he had a history of asthma.

Analysis

Asbestosis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999).

Service personnel records show that it is probable that the 
veteran was exposed to asbestos in service while performing 
his duties as an Engineman.  However, there is no medical 
evidence of asbestosis.  It was not noted on the most recent 
examination, nor was it diagnosed on any other examination.  
The Board notes that the June 1999 examiner was directed to 
consider asbestosis.  The sole evidence of asbestosis is the 
statements of the veteran.  As a layperson, he is not 
competent to offer an opinion on an issue requiring 
specialized medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no competent evidence of asbestosis; hence there can 
be no evidence of a nexus, despite the exposure to asbestos 
in service.  Therefore, two critical elements of service 
connection are not established and service connection for 
asbestosis must be denied. 38 U.S.C.A. § 1110, 1131, 5107; 
38 C.F.R. § 3.303.


CUE

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis for 
disability evaluations is the extent of functional impairment 
of the affected body part or system.  38 C.F.R. § 4.10 (1969)

Muscle injuries are characterized according to the criteria 
in 38 C.F.R. § 4.56.  At the time of the August 1969 rating, 
moderately severe muscle injuries were described as through 
and through injuries marked by debridement, prolonged 
infection, or sloughing of soft parts.  Objective findings 
include relatively large entrance and exit wounds, scarring, 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance, and loss of strength and endurance.  Severe 
muscle injuries were described as through and through or with 
shattering bone fracture  with extensive debridement, 
prolonged infection, sloughing of soft parts, or 
intramuscular scarring.  Objective finding include extensive 
scars indicating wide damage to muscle groups, minute 
scattered foreign bodies showing the spread of muscular 
damage, moderate to extensive loss of deep fascia, muscle 
substance, and loss of strength and endurance.  38 C.F.R. 
§ 4.56(c) and (d) (1969).

Diagnostic Code 5310 assigns a 20 percent rating for 
moderately severe disability due to injury to the muscles of 
Group X, the intrinsic muscles of the foot.  A 30 percent 
rating is assigned for severe disability due to such injury.  
38 C.F.R. § 4.73, Code 5310 (1969).

"Clear and unmistakable error" (CUE) is a very specific and 
rare kind of error; it is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  To find CUE, either (1) the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999);  
see also 38 U.S.C.A. § 5109A (West Supp. 2001) and 38 C.F.R. 
§ 3.105(a) (2001).

Here, the veteran alleges that the 20 percent rating assigned 
for the residuals of his through and through gunshot wound of 
the left foot was in error.  Specifically, it is alleged that 
the presence of a comminuted fracture mandated assignment of 
a rating for a severe injury under 38 C.F.R. § 4.56.

In 1969, based on the evidence of record and the applicable 
laws and regulations, the RO determined that the overall 
disability picture warranted assignment of no greater than a 
20 percent rating for moderately severe injury. 

As was noted above, the rating schedule is designed to 
reflect the degree of functional impairment of a body part.  
Here, in 1969, there was no impairment of the left foot due 
to residuals of the gunshot wound.  The entrance and exit 
wounds were very small.  Debridement was not extensive, and 
the comminuted fracture involved one metatarsal, a very small 
bone.  The veteran was released to full duty, and served out 
his full tour of active duty and was recommended for 
reenlistment.  The rating schedule mandates only a minimum, 
moderate rating for through and through wounds.  38 C.F.R. 
§ 4.72 (1969)  In all other respects, the rater is required 
to evaluate the objective manifestations of the injury in 
assigning a rating.  The regulations state explicitly that 
the descriptions of the degrees of muscle injuries are merely 
"factors to be considered" and hence are not definitive and 
absolute.  38 C.F.R. § 4.56 (1969).  Simply to allege CUE on 
the basis that the RO improperly weighed and evaluated the 
evidence, as the veteran does here, can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 
(1993). The Board finds, to the contrary, that the August 
1969 rating decision was supported by the evidence then of 
record, and that the statutory and regulatory provisions 
extant at the time were correctly applied. Because the basis 
of the veteran's allegation is that the RO improperly weighed 
the evidence, the claim must be denied. 38 C.F.R. § 3.105(a).


ORDER

Service connection for asbestosis is denied.

The August 1969 rating decision assigning a 20 percent rating 
for residuals of the veteran's left foot gunshot wound was 
not the product of CUE, and the appeal is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

